Citation Nr: 1134755	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-33 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection or photodermatitis.

2.  Entitlement to service connection for angioedema of the lips.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Appellant served on active duty from June 1999 to August 1999.
      
The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama, that denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the claims on appeal can be properly adjudicated.  At the outset, proper VCAA notice has not been provided to the Appellant in this case.  It is mandatory that the Appellant be provided with VCAA notice informing her of the elements required to establish a service connection claim, namely, (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In this case, a letter was sent to the Appellant in December 2006 concerning the obtainment of private treatment records.  Also in December 2006, a letter was sent to the Army Reserve containing much information required under the VCAA.  It appears that perhaps the letter sent to the Army Reserve was actually intended for the Appellant.  In any event, proper notice to the Appellant must be provided.

In addition, the Board finds that particular details about the Appellant's service must be ascertained before adjudication can take place.  The Appellant, in her December 2006 claim form for example, has indicated that in addition to her 1999 service, she performed reserve duty from August 2001 to December 2006.  Medical records dating from 2001 to 2006 document the Appellant's photodermatitis and swelling of the lips.  However, the Appellant's duty status, including whether her service at that time constituted active duty for training or inactive duty for training, is unknown.  This is essential information which must be obtained before adjudication can take Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated while performing active duty for training, or from an injury incurred in or aggravated while performing inactive duty for training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a), 3.6(c)(1) (2010).  

Additionally, the claims file shows that the Appellant's service treatment records have not been located.  Relying on the Appellant's lack of response to the December 2006 VCAA letter, which was not sent to her as discussed above, the RO determined the records are unavailable.  The RO also made the determination on the fact that a request sent to the Appellant's reserve unit was returned in the mail, and on a negative PIES reply.  The Board finds these attempts insufficient for determining the Appellant's service treatment records are unavailable, and finds that further attempts should be made before reaching this finding.

Finally, the Board finds that VA examinations are necessary to decide the claims on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010). Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

The Appellant has a current diagnosis of photodermatitis and angioedema documented, for example, in April 2011 and September 2007 private medical reports, respectively.  Additionally, as discussed above, medical records dated from 2001 to 2006, the period of the Appellant's reserve duty, document the presence of the conditions.  VA medical opinions should be sought on whether any of the Appellant's current disorders are related to her military service.  Additionally, the record contains documentation of the conditions in 1997, prior to the Appellant's 1999 entry into active duty.  As such, the examiner should also determine whether the conditions preexisted service and if so, whether they were aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1. As to the service connection claims on appeal, send 
the Appellant VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), that includes but is not limited to, an explanation as to what information or evidence is needed to substantiate a direct service connection claim.

2.  The RO/AMC shall contact the National Personnel Record Center and/or the appropriate service entity, including the Official Military Personnel File (OMPF) and the Appellant's reserve unit at the correct address, and request that (1) it verify the Appellant's periods of active duty, active duty for training, and inactive duty for training with the Army Reserve, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  If the dates and character of the Appellant's service in the Army Reserve cannot be ascertained, and no service treatment records can be found, a written statement to that effect should be requested for incorporation into the record.

3.  The RO/AMC shall afford the Appellant dermatological VA examination, with an appropriate specialist, to ascertain the nature and etiology of the following disorders:
      a.  photodermatitis
      b.  angioedema of the lips

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service medical records, and offer comments and an opinion as to whether it is at least as likely as not that the Appellant entered service with these disorders.  If so, the examiner is requested to indicate whether the disorder increased in severity during service, and if it did, whether the increase in severity represented a chronic worsening of the disorder or the natural progress of the disorder.  
	
If the Appellant did not enter service with the disorder, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the disorder is in any way causally or etiologically related to the symptomatology shown in the service treatment records.  

The examiner must further specifically address the Appellant's statements relating each condition to service, as well as her claim that she has experienced a continuity of symptomatolgy since service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Appellant's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  



4.  The RO/AMC will then readjudicate the Appellant's claims.  If the benefits sought on appeal remain denied, the Appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Appellant is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of her case. The consequences of failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R.  3.158, 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

